J-A21007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.M., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.M., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 744 EDA 2022

            Appeal from the Order Entered February 22, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000650-2016

 IN THE INTEREST OF: A.M., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.M., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 745 EDA 2022

           Appeal from the Decree Entered February 22, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000160-2021

 IN THE INTEREST OF: N.C.S., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.M., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 746 EDA 2022

             Appeal from the Decree Entered March 16, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000161-2021


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.
J-A21007-22



MEMORANDUM BY LAZARUS, J.:                        FILED OCTOBER 21, 2022

       J.M. (Mother) appeals1 from the decrees, entered in the Court Common

Pleas of Philadelphia County, Juvenile Division involuntarily terminating her

parental rights to A.M (born August 2009) and N.C.S. (born August 2019)

(collectively, Children),2 and the order changing A.M.’s dependency goal from

reunification to adoption. After careful review, we affirm.

       On March 24, 2016, A.M. was adjudicated dependent following a petition

filed by the Philadelphia Department of Human Services (DHS) due to safety

and welfare concerns regarding Children.3 On October 20, 2016, the court

entered an order reunifying Mother and A.M. prior to the next court date, and

conditioned upon Mother providing proof of income to Community Umbrella

Agency (CUA), submitting to drug screenings, as well as by agreement of the

parties. See DHS Exhibit 4, at 54. On January 17, 2017, A.M. was reunited



____________________________________________


1 Mother has filed three separate notices of appeal with one docket number
on each notice.       Thus, Mother has complied with the dictates of
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), which held that
“where a single order resolves issues arising on more than one docket,
separate notices of appeal must be filed for each of those cases.” See also
Pa.R.A.P. 341(a). We have consolidated the appeals sua sponte for ease of
disposition. See Pa.R.A.P. 513 (consolidation of appeals).

2 A.M., A.L.M., and A.L. are used in the caption and briefs to refer to the same
child. N.C.S. and N.M. are used to refer to the other child. Here, we use the
initials used by the trial court which are A.M. and N.C.S.

3This Court was not provided with further facts on this matter as the 2016
adjudication is not on appeal.


                                           -2-
J-A21007-22



with Mother. N.T. Termination Hearing, 6/16/21, at 80. Court supervision

was terminated on January 19, 2017. DHS Exhibit 4, at 54.

     However, on July 27, 2017, DHS received a General Protective Services

Report (GPS Report) citing concerns about Mother’s substance abuse and

mental health, the family’s access to appropriate housing and adequate food,

and A.M.’s truancy.   N.T. Termination Hearing, 6/16/21, at 80.      The GPS

Report also alleged that Mother and two of A.M.’s siblings were attacked by

the paramour of A.M.’s sibling’s father. Trial Court Opinion, 4/28/22, at 2.

On October 17, 2017, DHS obtained an order of protective custody for A.M.

N.T. Termination Hearing, 6/16/21, at 80. Upon learning of the order, Mother

fled with A.M. On November 7, 2017, A.M. was again adjudicated dependent

and has remained in DHS’ care ever since. DHS Exhibit 4, at 57. Mother and

Mother’s counsel appeared for adjudication. Id. An initial permanency review

hearing was held on March 19, 2018, at which time the permanency goal for

A.M. was reunification. Id. at 59-60.

     On August 27, 2019, N.C.S. was born at 34-weeks’ gestation. On

September 5, 2019, DHS received a GPS report alleging that Mother tested

positive for methadone at N.C.S.’s birth, fell asleep while holding N.C.S.,

accused the hospital of abusing N.C.S., and almost knocked over N.C.S.’s crib.

N.T. Termination Hearing, 6/6/21, at 88-89. On December 9, 2019, at five

months old, N.C.S. was adjudicated dependent and has remained in DHS’ care

since then. Id., 12/17/21, at 42. An initial permanency review hearing was




                                    -3-
J-A21007-22



held on January 21, 2020, at which time the permanency goal for N.C.S. was

reunification.4 DHS Exhibit 6, at 23.

       On March 23, 2021, DHS filed petitions to change A.M.’s permanency

goal from reunification to adoption and to terminate Mother’s parental rights

to both Children. Termination hearings took place over four days on June 16,

2021, September 22, 2021, December 17, 2021, and February 22, 2022.

       Joshua Hage,5 a CUA case management supervisor, and Sakina Gaines,

a case manager director at Turning Points for Children, each testified

regarding Mother’s compliance with her case plan objectives. C.C., A.M.’s pre-

adoptive resource parent, testified regarding C.C.’s bond with A.M.    William

Calandra, Esquire, A.M.’s child advocate, appointed to represent her wishes

and best interests, testified regarding A.M.’s understanding of adoption and

relationship with C.C. Y.B., one of N.C.S.’s pre-adoptive resource parents,

testified regarding N.C.S.’s bond with both Y.B. and A.F., Y.B.’s fiancé. 6

Tracey Chambers-Coleman acted as the guardian ad litem (GAL) for Children.

       Hage testified that Mother’s single case plan objectives are to: (1)

address drug and alcohol concerns and submit random drug screens at the
____________________________________________


4 N.C.S.’s permanency goal was not changed to adoption as M.S. had been
identified as her biological father. The DNA test result was distributed at the
February 22, 2022 hearing. N.T. Termination Hearing, 2/22/22, at 9.

5 Hage was the CUA case management supervisor for Mother and Children
from November 11, 2019 to November 2020, and was reassigned this case on
May 14, 2021. N.T. Termination Hearing, 6/16/21, at 78-79.

6A.F. is also N.C.S.’s pre-adoptive resource parent. N.T. Termination Hearing,
2/22/22, at 5. A.F. did not testify at the termination hearings.

                                           -4-
J-A21007-22



Clinical Evaluation Unit (CEU); (2) address mental health concerns and

medication management; (3) attend Achieving Reunification Center (ARC) for

domestic violence and anger management; (4) obtain stable housing; and (5)

comply with supervised visitation. N.T. Termination Hearing, 6/16/21, at 83.

        Gaines testified that Mother has an extensive drug history.      Id.,

10/17/21, at 39. Gaines also testified that she was concerned that Mother is

not currently enrolled in a drug and alcohol treatment program because

without proper support relapse is possible. Id., 12/17/21, at 41. Indeed,

Hage testified that Mother had relapsed and used PCP in December 2019;

Mother resisted treatment at this time. Id., 6/16/21, at 85, 100.

        Additionally, according to Hage, Mother has completed drug screening

through Gaudenzia,7 but CUA is unable to determine if these screens were

random because Mother retracted a previously signed release. Id. at 85-86.

Mother also retracted previously signed releases from Best Behavioral

Healthcare [BBH]. Id. at 124. Additionally, although Mother has stated that

there are times when she is compliant with services, Hage has not noticed any

progress or positive change in Mother. Id. at 101.

        Regarding Mother’s mental health diagnosis, Gaines testified that

Mother has major depression, post-traumatic stress disorder, and bipolar

disorder. Id. at 42. Additionally, Hage testified that Mother also has been

diagnosed with schizoaffective disorder. Id. at 121.

____________________________________________


7   Gaudenzia is facility offering substance abuse treatment programs.

                                           -5-
J-A21007-22



       Gaines noted that she is concerned about consistency in treatment

because Mother has received treatment from many different facilities. Id.,

12/17/21, at 38. Indeed, Gaines testified that Mother has been at various

behavioral health treatment facilities, including:     Gaudenzia; Community

Behavioral Health; Greater Philadelphia Health Action; BBH; Al-Assist; and

NorthEast Treatment Center.8 Id. at 38-39. Additionally, Mother has been at

the Wedge Recovery Centers (the Wedge) since August 2021. Id.

       Moreover, Gaines stated: “[M]other has not been extremely consistent

with her mental health.        Her response behaviors in some visits have been

concerning.” Id. Specifically, during a visit, Mother threatened a case aide

who was unable to see Mother and N.C.S. The case aide asked Mother to

reposition herself to allow the aide to observe her. Mother’s response to the

case aide was, “You must know where [I am] from. [You have] got to read

about me. You must know what [I am] capable of doing.”           Id. at 79-80.

Additionally, Mother keyed a supervisor’s car and followed case workers out

to their cars after court hearings. Id. at 97, 117.

       Hage testified that due to Mother’s behavior, visits were moved from

CUA to DHS. Id., 6/16/21, at 91-92 (“So, due to [Mother’s] erratic behaviors

and threats that were made to the [] CUA case mangers[, ] we decided to

request that the visits not be held [at] the CUA agency any longer, and moved

____________________________________________


8These facilities, as well as the Wedge, support and advocate for individuals
with behavioral health challenges, including drug and alcohol addiction and
mental illness.

                                           -6-
J-A21007-22



to DHS, [because] it has more security there.”). N.C.S.’s visits with Mother

are still supervised at DHS. Id.

       Mother’s erratic behavior also prevented her from having a bonding

evaluation completed, something that was court ordered and scheduled at

Assessment & Treatment Alternatives (ATA) in April 2019.          According to

Gaines, this evaluation was not completed due to Mother’s conduct.          Id.,

12/17/21, at 37 (“[M]other was in an irate state, and [Mother] was essentially

banned from ATA, and no longer allowed to come back.”).

       Hage and Gaines each testified that Mother has not completed a

domestic violence program despite past domestic violence issues between

Mother and Father.         Id. at 26; id., 6/16/21, at 119-121.    Additionally,

although Mother testified that she was approved for housing, beginning

December 22, 2021, the home was conditioned on Mother being reunified with

all seven of her children. Id., at 12/17/21, at 68-69. CUA was provided with

an unsigned lease and CUA has been unable to contact the landlord to confirm

that housing has been acquired. Id. at 70, 96.9 Further, although Mother

testified that she is employed part-time and receives social security disability

payments, Hage testified that CUA does not have documentation of either.

Id. at 159-60, 162, 176; id., 6/6/17, at 119-21.

____________________________________________


9 “Mother’s counsel represented to the trial court that although the lease
provided to CUA was not signed by the landlord, the lease had since been
signed. The trial court accepted counsel’s representation, as an officer of the
court, that the lease was signed by the landlord later.” Trial Court Opinion,
supra, at n. 5.

                                           -7-
J-A21007-22



      Hage also testified regarding Mother’s compliance with visits. Mother

has missed visits with Children alleging that she was in the hospital:

      So, typically [Mother] would say that she was hospitalized during
      [] the visit that she had missed. Typically, [Mother] would let us
      know about 15 [to] 20 minutes before the visits would happen.
      We requested documentation for those hospital stays, so we were
      able to make up the time that she had missed, but she had stated
      that the documentation was sent to her attorney. When we tried
      getting the documentation from the attorneys, we either did not
      get a response or the attorney said that they did not receive the
      documentation.

Id. at 91. Additionally, Hage testified that during a visit on October 13, 2021,

Mother was observed, “telling A.M. [] that she needs to come home, she wants

to come home.” Id. at 92-93.

      C.C., who has been A.M.’s resource parent for the past three years,

testified regarding her bond with A.M. Id., 12/17/21, at 24. C.C. views A.M.

“[l]ike [she is] my child. [She is] part of the family … [we are] a dynamic duo.

She loves me and I love her. Id., 9/22/21, at 22. Additionally, C.C. stated,

“[w]e don’t have any concerns with her in school. Like I said when I went to

back[-]to[-]school night, her teachers had nothing but pleasant things to say

about her.” Id. at 24-25. C.C. also testified that, “[W]hen [A.M.] first came,

she was still tell[ing] a lot of stories, and she used to steal. I used to get

phone calls everyday from school and after care.” Id. at 21-22. Moreover,

according to C.C., A.M. feels comfortable enough with C.C. to discuss the

foster care process and that “[s]ometimes we sit down, and we talk about

everything.” Id. at 30.



                                     -8-
J-A21007-22



      Further, Gaines testified that A.M. is “thriving” in her current placement.

Id., 12/17/21, at 26. For example, while in C.C.’s care, A.M. has “stabilized”

through participation in therapy, dance, and musical theatre. Id., 10/22/21,

at 29. Conversely, A.M. exhibits behavioral issues for approximately a week

following visits with Mother. Id. at 31. Indeed, A.M.’s visits with Mother are

virtual because in-person visitation would lead to decompensation of A.M.’s

behavior. Id., 12/17/21, at 35. C.C. testified that she has concerns about

A.M. continuing to visit with Mother, “[b]ecause it changes [A.M.’s] mood and

[it is] not a good mood.” Id., 9/22/21, at 33.

      Calandra, who was appointed as A.M.’s legal counsel in late 2020 has

had “several opportunities to meet with [A.M.] with regard to her

understanding of permanency.” Id., 12/17/21, at 102. Counsel testified as

follows:

      What I have found is that [A.M.] is an extremely bright, thoughtful
      child, and [is] capable of grasping the understanding of what
      permanency mean[s] in her life. [A.M.] indicated to me that she
      is extremely happy in [C.C.’s home].

      [A.M.] shares a terrific relationship with [C.C.] . . . and feels loved
      by [C.C]. [A.M.] feels well cared for and protected by [C.C.], and
      safe when she is with [C.C.]

      [A.M] wishes to remain in the care of [C.C.], and to be adopted
      by [C.C]. [A.M.] also wishes to maintain discretion over further
      contact with [Mother] going forward.

      But it was clear to me that [A.M.] requests permanency. This has
      been [] five years that have been extremely difficult for her. And,
      as a 12-year-old, she is capable of making that decision, and I
      would ask that the [c]ourt accept her position.




                                       -9-
J-A21007-22



        Id. at 102-03. Similarly, C.C. testified that “[A.M] keeps thanking me

for adopting her.” Id., 9/22/21, at 24.

        Y.B., N.C.S.’s pre-adoptive parent, testified regarding the bond among

him, A.F., and N.C.S.       Y.B. testified that, “[N.C.S.] is like our best friend.

[A.F.] loves [N.C.S.] more than she loves me. [That is] for sure[.] [We are]

mommy and daddy to [N.C.S.]” Id., 10/22/21, at 29. Indeed, N.C.S., now

two years old, has been living with Y.B. since N.C.S was five months old. Id.

at 42; id., 6/16/21, at 96.        Additionally, N.C.S. refers to Y.B. and A.F. as

“mom and dad”. Id., 12/17/21, at 42. Y.B. also testified that after visits with

Mother, N.C.S. “would just be crying, having a fit. When she comes out, she

is soaked [in] urine. Her diaper [is not] changed. She has food, candy[,] in

her teeth. [She is] stinky.” Id. at 52.

        The court terminated Mother’s parental rights to A.M. (decree entered

on February 22, 2022)10 and N.C.S. (decree entered on March 16, 2022)

pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8) and (b) of the Adoption

Act.11 On February 22, 2022, the court changed A.M.’s permanency goal from

reunification to adoption. Mother filed timely notices of appeal. Both Mother

and the trial court have complied with Pa.R.A.P. 1925. Mother identifies the

following issues for our review:


____________________________________________


10A.M.’s Father’s parental rights were also involuntary terminated on February
22, 2022.

11   23 Pa.C.S.A. §§ 2101-2938.

                                          - 10 -
J-A21007-22


     1. The [trial court] erred in changing [A.M.’s permanency] goal
        from reunification to adoption.

     2. The [trial court] erred in dismissing the Petition and Rule to
        Show Cause without any evidentiary hearing.

     3. The [trial court] erred in determining that DHS/CUA used
        reasonable efforts to reunify [Mother and Children] when there
        have been 11 CUA workers during this matter[,] [DHS/CUA]
        did not conduct family finding and place the child with a kinship
        provider [and where] Mother was told that they would not
        move [Children].

     4. The [trial court] erred in [its] rulings when Mother was fully
        compliant with her single case plan objectives [and] Mother
        completed her objectives prior to the filing of the Petition for
        Termination of Parental Rights.

     5. The [trial court] erred in making a final ruling without the
        results of the bonding evaluation which had been ordered but
        never completed.

     6. The [trial court] erred in disregarding the [Behavioral Health
        System (BHS)] evaluation [where there was no expert
        testimony that any issues presented a nexus between Mother’s
        mental health and Mother’s ability to parent [C]hildren [and
        where the evaluation] did not state that Mother was not able
        to parent [C]hildren due to any underlying mental health issues
        of Mother [and where] BHS’ evaluation only stated that Mother
        could benefit from therapy which Mother was compliant with.

     7. The [trial court] erred in not considering the bond that exists
        with Mother and [Children] as well as both of [Children’s] bonds
        with [their siblings].

     8. The [trial court] erred in disregarding [Children’s] and Mother’s
        rights to due process and their constitutional rights to have
        reasonable efforts used to reunify each other them with the
        other and the other children.

     9. The [trial court] erred in not interviewing [A.M.] to ensure that
        her wishes were taken in to account.

     10. The [trial court] was given inaccurate information as to
         Mother’s criminal record [insofar as] her criminal charges were
         dismissed.


                                    - 11 -
J-A21007-22


       11. Because of the turnover in case managers/CUA workers, there
           has been no continuity in services and assistance to Mother.
           Despite this and during the pandemic of 2020, Mother
           [completed] all of her single case plan objectives. Her
           permanency worker has reviewed all of Mother’s documents
           which were entered into evidence and has stated that Mother
           has been fully compliant.

Appellant’s Brief, at 4-5 (reworded for clarity).12

       This Court reviews a trial court’s decision in a dependency case for an

abuse of discretion or an error of law. In re J.T.R., 9 A.3d 1179, 1181 (Pa.

2010). We must accept the findings of fact and credibility determinations of

the trial court if they are supported in the record. In re T.S.M., 71 A.3d 251,

267 (Pa. 2013). We emphasize that the trial court was in the best position to

view the evidence and we give great deference to the trial court’s

determinations that are supported in the record.       Indeed, our job as an

appellate court is to review for an abuse of discretion, not to reweigh the

evidence. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

       In a proceeding to involuntarily terminate parental rights, the burden of

proof is on the party seeking termination to establish by clear and convincing

evidence the existence of the grounds for doing so. In re Adoption of G.L.L.,

124 A.3d 344, 346 (Pa. Super. 2015); In re Adoption of S.M., 816 A.2d

1117, 1122 (Pa. Super. 2003). Clear and convincing evidence is defined as

____________________________________________


12 Mother lists issue 10, concerning inaccurate information provided to the
court regarding her criminal convictions, in her Rule 1925(b) statement and
in her appellate brief. However, she omits the issue from the argument
section of her appellate brief. As such, we find this claim waived. See Pa.
R.A.P. 302(a).

                                          - 12 -
J-A21007-22



testimony that is so “clear, direct, weighty[,] and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id. A court examines whether the totality of the

circumstances, including the individual circumstances of each case and all

explanations offered by the parents, clearly warrants termination. Id. The

trial court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).

       Sections 2511(a)13 and (b) of the Adoption Act14 govern involuntary

termination of parental rights. The relevant subsections are as follows:

       (a)(1) The parent by conduct continuing for a period of at least
       six months immediately preceding the filing of the petition either
       has evidenced a settled purpose of relinquishing parental claim to
       a child or has refused or failed to perform parental duties.

       (a)(2) The repeated and continued incapacity, abuse, neglect or
       refusal of the parent has caused the child to be without essential
       parental care, control or subsistence necessary for his physical or
       mental well-being and the conditions and causes of the incapacity,
       abuse, neglect or refusal cannot or will not be remedied by the
       parent.

                                          ***



____________________________________________


13 We can affirm the trial court’s decision regarding the termination of parental
rights with regard to any single subsection of 2511(a). In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004) (en banc).

1423 Pa.C.S.A. § 2511(a) (Grounds for involuntary termination); id. at
2511(b) (Other considerations).


                                          - 13 -
J-A21007-22


      (a)(5) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency for a
      period of at least six months, the conditions which led to the
      removal or placement of the child continue to exist, the parent
      cannot or will not remedy those conditions within a reasonable
      period of time, the services or assistance reasonably available to
      the parent are not likely to remedy the conditions which led to the
      removal or placement of the child within a reasonable period of
      time and termination of the parental rights would best serve the
      needs and welfare of the child.

                                     ***

      (a)(8) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or placement
      of the child continue to exist and termination of parental rights
      would best serve the needs and welfare of the child.

                                     ***

      (b) The court in terminating the rights of a parent shall give
      primary consideration to the developmental, physical and
      emotional needs and welfare of the child. The rights of a parent
      shall not be terminated solely on the basis of environmental
      factors such as inadequate housing, furnishings, income, clothing
      and medical care if found to be beyond the control of the parent.
      With respect to any petition filed pursuant to subsection (a)(1),
      (6) or (8), the court shall not consider any efforts by the parent
      to remedy the conditions described therein which are first initiated
      subsequent to the giving of notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).

      First, our review of the record reveals that the trial court did not abuse

its discretion in involuntary terminating Mother’s parental rights to Children

under section 2511(a) and (b). Second, the trial court did not err in changing

A.M.’s permanency goal from reunification to adoption. Third, we find that




                                     - 14 -
J-A21007-22



DHS/CUA made reasonable efforts to reunite the family due to their ongoing

support of Mother.

      In issues 4 and 6, Mother argues the trial court erred in terminating her

parental rights under sections 2511(a)(1), (2), (5) and (8) because she was

fully compliant with her single case plan objectives before DHS filed the

petitions to involuntary terminate her parental rights. Appellant Brief, at 18.

This argument is belied by the record.

      Here, the trial court explained its decision to terminate Mother’s parental

rights under section 2511(a)(1) as follows:

      Mother has an extensive substance abuse health history. While
      Mother is engaged in mental health treatment at [t]he Wedge, []
      Gaines testified that she was unsure if they had a full picture of
      Mother’s mental health history and diagnosis due to Mother’s
      previous refusal to sign mental health releases for her treatment
      at [BBH], and Mother’s refusal to sign releases allowing CUA to
      speak with the Wedge about Mother’s treatment. Additionally,
      [Gaines] testified that because of Mother’s inconsistent mental
      health treatment and persistent threatening behaviors, she had
      concerns regarding Mother’s mental stability. []Gaines testified
      that she had concerns regarding Mother’s aggressive and erratic
      behavior despite completing an anger management course.
      [Hage] and [Gaines] testified that Mother never completed her
      SCP objective of completing a domestic violence course.
      Additionally, Mother has not visited the Children consistently and
      her visits never progressed further than supervised at CUA/DHS.
      [Hage] testified that due to Mother’s aggressive behaviors and
      threats made to CUA staff, Mother’s visits were moved from
      supervised at CUA to supervised at DHS because DHS is able to
      provide more security than the CUA agency.

      Fully complying with her objectives would have demonstrated
      Mother’s interest in caring for A.M. and N.C.S. However, Mother
      failed to make a substantial effort to fulfill these objectives.
      Accordingly, this [c]ourt found that termination of Mother’s


                                     - 15 -
J-A21007-22


       parental rights       was    warranted      pursuant   to   [subsection]
       2511(a)(1).

Trial Court Opinion, supra, at 17-18.

       The record fully supports the trial court’s determination that there exists

clear and convincing evidence that termination is appropriate under section

2511(a)(1).     Concerns still exist regarding Mother’s drug and alcohol use

because CUA is unable to determine if Mother has been compliant with random

drug screenings, Mother is resistant to treatment, Mother’s sobriety has been

inconsistent, and Mother is not currently enrolled in a drug treatment

program. N.T. Termination Hearing, 6/16/21, at 41, 85-86, 100, 104.

Additionally, Mother has not completed a domestic violence or anger

management course15 and still exhibits aggressive an erratic behavior during

visits with Children. Id. at 97, 117, 119-20. Mother has also not completed

her objectives of consistently attending supervised visitation, obtaining stable

housing, or providing CUA with documentation of employment and benefit

programs she is allegedly enrolled in. Id. at 121; id., 12/17/21, at 70, 96.

The trial court did not abuse its discretion in terminating Mother’s parental

rights under section 2511(a)(1) because Mother has failed to make a

substantial effort to fulfill her single case plan objectives and, thus, as failed

to perform her parental duties.

____________________________________________


15It is noted that Mother’s brief demonstrates that she has competed an anger
management workshop through Community Council Health Systems. See
Appellant’s Brief, at Appendix B (Certificate of achievement for completion of
manger management workshop dated 5/3/21).


                                          - 16 -
J-A21007-22



        In issues 5 and 7, Mother argues the trial court erred in terminating her

parental rights under section 2511(b)16 where no bonding evaluation was

completed, A.M. did not express her wishes regarding adoption directly to the

trial court,17 and the Children’s bonds with their five other siblings were not

considered. Appellant’s Brief, at 60-63. This argument is meritless.

        Indeed, the trial court did not err in proceeding without the results of a

bonding evaluation. There is no requirement that a formal bonding evolution

be performed under section 2511(b). In re K.K.R.-S., 958 A.2d 529, 533

(Pa. Super. 2008) (“[s]ection 2511(b) does not explicitly require a bonding

analysis and the term ‘bond’ is not defined in the Adoption Act.”).

Nevertheless, a bonding evaluation was scheduled in April 2019, but was not
____________________________________________


16Section 2511(b) requires the court to give “adequate consideration [] to the
needs and the welfare of the child.” In re J.D.W.M., 810 A.2d 688, 690 (Pa.
Super. 2002). Specifically, the court determines whether “a bond exists
between child and parent, and whether termination would destroy an existing,
necessary and beneficial relationship.” In re Z.P., 994 A.2d 1108, 1121 (Pa.
Super. 2010). In cases where there is no evidence of a bond between a parent
and child, it is reasonable to infer that no bond exists. In re K.Z.S., 946 A.2d
753, 762-63 (Pa. Super. 2008).
17   The relevant consents necessary for adoption are as follows:

        (a)   General Rule. – Except as otherwise provided in this part,
              consent to an adoption shall be required of the following:

              (1)    The adoptee, if over 12 years of age.

23 Pa.C.S.A. § 2711. A.M. is over 12 and, thus, A.M. must consent to the
adoption. N.C.S. is under 12 and, thus, her consent is not necessary under
section 2711.




                                          - 17 -
J-A21007-22



completed due to Moher’s erratic conduct at ATA. N.T. Termination Hearing,

12/17/21, at 37.     Further, the trial court properly determined that A.M.

understands adoption and, consistent with Calandra’s testimony, wants to be

adopted. Id. at 102-03. Moreover, although Mother argues that the trial

court should have interviewed A.M. regarding her wishes, Mother’s counsel

did not request that A.M. be present at the termination hearings. Trial Court

Opinion, supra, at 26.

Additionally, the trial court found that termination of Mother’s parental rights

would not cause irreparable harm to the Children because the Children do not

look to Mother for Children’s needs to be met. Trial Court Opinion, supra, at

25-26.     Indeed,   Mother   negatively      impacts   A.M.,   as   evidenced    by

decompensation of A.M.’s behavior following visits with Mother.                  N.T.

Termination Hearing, 12/17/21, at 35.          By contrast, A.M.’s behavior has

improved in school and after-care since under C.C.’s care. Id., 9/22/21, at

21-22. Similarly, termination of Mother’s parental rights to N.C.S. will not

destroy an existing beneficial relationship between them because N.C.S. often

cries the entire visit with Mother. Id., 12/17/21, at 100. By contrast, N.C.S.

calls Y.B. and A.F. “mom and dad.” Id. at 42.

      Moreover, the trial court considered the bond between Children and their

five other siblings who are also currently in DHS’ care:

      [The trial court] is mindful that siblings have a right to see each
      other. On February 22, 2022, Mother’s parental rights were
      terminated. [The trial court] did not issue an order stating that
      the siblings are not permitted to visit each other. Testimony
      reflects that some of the resource parents of [] Children have a

                                     - 18 -
J-A21007-22


        relationship. Visits between the siblings have been occurring
        separate from Mother’s visitation with the children because the
        different resource parents have social engagements.

Trial Court Opinion, supra, at 27. This is supported by Gaines’ testimony:

        LINDA WALTERS, ESQUIRE:18 And how many times, outside of
        the visits, do all seven children–since you came on, from
        September 1 to now, how many times have all of the resource
        parents gotten together to have the seven kids see each other?

        GAINES: I [cannot] say all seven, but, for the most part, majority
        of them, often. It can be at least twice or once a month, aside
        from what we essentially had put in place to ensure that it does
        occur.

        They are very close in proximity to one another, so, they make
        sure that they go to whatever engagements of another sibling,
        and that is something that those particular resource parents
        ensure that occurs.

See N.T. Termination Hearing, 10/17/22, at 75-76. In light of the foregoing,

the trial court did not abuse its discretion in determining that termination of

Mother’s parental rights would be in the Children’s best interest because there

is no evidence demonstrating a beneficial bond between Mother and Children.

In re J.D.W.M, supra; In re Z.P., supra.

        In issues 1, 9, and 11, Mother argues that by denying Mother’s motion

entitled     “Preliminary       Objections         to   Petition   for   Involuntary

Termination/Petition to Return Custody to Natural Biological Mother/Finding

No Reasonable Efforts”19 the trial court did not consider all information

____________________________________________


18Linda Walters, Esquire, served as counsel for Mother at the termination
hearings.

19   The motion was filed on December 16, 2021 and, thus, was timely appealed.


                                          - 19 -
J-A21007-22



regarding whether to change the goal from reunification to adoption as

required by 42 Pa.C.S.A. § 6351(f) of the Juvenile Act. This argument as no

merit.

       The trial court held its decision regarding the motion in abeyance after

the December 17, 2021 hearing until February 22, 2022, to allow DHS counsel

to review the motion. Trial Court Opinion, supra, at 15; N.T. Termination

Hearing, 2/22/22, at 7.          Additionally, the trial court determined that the

exhibits attached to the motion “mirrored” the exhibits Mother presented at

the prior termination hearings and, thus, testimony elicited at “an evidentiary

hearing on the [m]otion would be substantially similar, if not the same, as the

testimony that was elicited throughout the [prior termination hearings].” Id.

at 15-16; see N.T. Termination Hearing, 2/22/22, at 8.           We agree that a

separate hearing on the motion would be superfluous. Thus, the trial court

did not abuse its discretion in dismissing the motion without a hearing.

       Additionally, the trial court did not abuse its discretion by changing

A.M.’s permanency goal under section 6351(f)20 where A.M. is “thriving” in


____________________________________________


20  In relevant part, section 6351(f) requires that the court consider the
following factors during permanency proceedings:

       (1) [] the continuing necessity for and appropriateness of the
       placement;

       (2) [] the appropriateness, feasibility and extent of compliance
       with the permanency plan developed for the child;
(Footnote Continued Next Page)


                                          - 20 -
J-A21007-22



her current placement and Mother has not made consistent progress with her

single case plan objectives.          Id., 12/17/21, at 26.   Indeed, A.M. has

“stabilized” while with C.C. through participating in therapy, dance, and

musical theatre. Id., 10/22/21, at 29. Conversely, A.M. exhibits behavioral

concerns for approximately a week following visits with Mother. Id. at 31.

Further, as discussed supra, the concerns necessitating the original

placement have not been alleviated, including Mother’s drug and alcohol

dependency, anger management, and lack of housing. Indeed, Hage has not

noticed any progress or positive change in Mother. N.T. Termination Hearing,

6/16/21, at 101. Finally, Mother’s visitation with A.M. is inconsistent. Id.,

12/17/21, at 35. As such, the trial court did not err in changing A.M.’s goal

from reunification to adoption.




____________________________________________


       (3) [] the extent of progress made toward alleviating the
       circumstances which necessitated the original placement;

       (4) [] the appropriateness and feasibility of the current placement
       goal for the child;

       (5) [a] project[ed] likely date by which the goal for the child might
       be achieved;

                                          ***

       (6) [] whether the child is safe.

42 Pa.C.S.A. § 6351(f); see also In re: S.B., 943 A.2d 973 (Pa. Super.
2008).



                                          - 21 -
J-A21007-22



      Finally, in issues 2, 3, and 8, Mother argues that CUA/DHS did not use

reasonable efforts to reunify the family or place Children in a kinship home

and, thus, violated Mother’s and Children’s due process and constitutional

rights to reunification. Specifically, Mother claims there has been turnover in

case managers and CUA workers and a lack of continuity in services provided.

Appellant’s Brief, at 64, 67. This argument is unsupported by the record.

      Although there has been turnover in case workers, Mother has received

appropriate assistance from CUA throughout this process. Gaines testified

that “[Mother] had permanency specialists working with her, hand[-in-]hand

with her objectives.”    N.T. Termination Hearing, 10/17/21, at 44.           For

example, Mother was driven to Friends Rehabilitation Program, a drug

treatment facility, by a permanency specialist. Id. at 58. Gaines also testified

that although Mother has been resistant to assistance, support has always

been in place for Mother. Id. For example, Mother was referred to Addiction

Recovery   Center   (ARC)    for   treatment   but   was   discharged   due    to

noncompliance. After discharge, a parent must enroll in services on their own;

Mother never re-enrolled. Id. at 50. Additionally, Hage testified that CUA

tried to help Mother get assessed for inpatient therapy when she admitted to

using PCP in December 2019; Mother failed to do so. Id., 6/16/21, at 100.

Indeed, a review of the record shows that Mother has been continuously

supported by DHS/CUA.

      Regarding kinship placement, Mother’s argument is similarity belied by

the record. Testimony shows that CUA explored the list of possible placements

                                     - 22 -
J-A21007-22



for Children but was not able to find appropriate caregivers. Id., 12/17/21,

at 53-54. For example, although Children’s maternal grandmother had once

taken care of Children, DHS determined she was not an appropriate resource

because under her care, Children were not dressed appropriately, and

grandmother’s house contained “bugs.” Id., 10/22/21, at 122. Additionally,

CUA attempted to assess maternal grandmother’s home on January 3, 2020,

but were unable to assess the whole home because some doors were locked.

Id., 6/16/21, at 87. Thus, the record indicates that, despite the turnover in

caseworkers, reasonable efforts were made by DHS/CUA to support Mother

and place the Children in kinship care. Therefore, Mother is entitled to no

relief on this claim.

      This Court has painstakingly reviewed the record herein and concludes

that the trial court did not abuse its discretion in ordering Mother’s parental

rights to be terminated to both A.M. and N.C.S. Additionally, the trial court

did not err in changing A.M. permanency goal from reunification to adoption.

In re T.S.M., supra; In re J.T.R., supra.

      Order and decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2022

                                    - 23 -